UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7269


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VINCENT B. BEST,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:93-cr-00216-GCM-3)


Submitted:    December 15, 2009            Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent B. Best, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Gretchen C.F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent    B.    Best    appeals   the    district       court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)   (2006).         We   have   reviewed     the    record     and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district        court.       United      States       v.     Best,      No.

3:93-cr-00216-GCM-3 (W.D.N.C. July 9, 2009).                      We deny Best’s

motions to remand the case in full and to expedite the decision.

We   dispense   with   oral      argument    because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2